Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 9, Coffey et al. disclose: - an array of elementary imaging bolometric detectors (fig.2), in which: - each of the elementary bolometric detectors is formed of a bolometric membrane comprising a film made of amorphous vanadium oxide VO, said membrane being suspended above a substrate (col.6 L24-31) integrating a signal (col.6 L32-39) for reading out the signal generated by said elementary detectors. Elbner et al. disclose: - at least one getter intended to ensure the trapping of residual gas (pg.1194 3. Last para.) during and after the forming of the detector; - a hermetically-sealed cavity having said array and said at least one getter housed therein (pg.1194 4.), which cavity has an upper cap comprising a window transparent to infrared radiation (pg.1194 4.); - said cap is sealed by means of a seal on a chip supporting the array of elementary detectors or on a package at the bottom of which the chip supporting the array of elementary detectors has been attached (pg.1194-1195 4.), said cavity being under vacuum or a low pressure (pg.1194 para. before last) motivated by the benefits for preventing sensor degradation (Elbner et al. pg.1194 3rd para.). Anderson et al. disclose: integrating a signal for sequentially addressing the elementary detectors (claim 1) motivated by the benefits for high quality imaging (Anderson et al. para. [0018])
The prior arts fail to teach, disclose, suggest or make obvious: a film made of amorphous vanadium oxide VO, x being comprised between 1.8 and 2.3.
Regarding independent claim 11, the prior arts fail to teach, disclose, suggest or make obvious: a film made of amorphous vanadium oxide VO, x being comprised between 1.8 and 2.3.
Claims 10, 12-15 are allowed on the same basis as independent claims 9 & 11 for dependency reasons.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884